Citation Nr: 0826918	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.

2.	Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.

3.	Entitlement to accrued benefits (based on claims for 
service connection for cataracts and presbyopia).

4.	Entitlement to non-service connected death pension 
benefits.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from September 1942 to January 1946, including recognized 
guerilla service from January 1945 to October 1945.  He died 
on May [redacted], 2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions issued in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied the appellant's claims for service connection for the 
cause of the veteran's death; claims for service connection 
for a cataract and for presbyopia, for accrued benefits 
purposes; and claims for DIC under 38 U.S.C.A. § 1318 and 
non-service connected death pension benefits.

In a written statement received at the RO in June 2004, the 
appellant disagreed with these decisions. In September 2004, 
she perfected a timely appeal on her claims for service 
connection for the cause of the veteran's death, entitlement 
to DIC under 38 U.S.C.A. § 1318, and to accrued benefits. The 
appellant also requested a Travel Board hearing. Later that 
same month, in September 2004, the appellant requested a 
videoconference Board hearing.

In April 2005, the appellant perfected a timely appeal on her 
claim of entitlement to non-service connected death pension 
benefits and requested a Travel Board hearing. Accordingly, 
her September 2004 videoconference Board hearing request was 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).  The 
appellant subsequently failed to report for her Travel Board 
hearing in January 2006.

In July 2007, a Board Deputy Vice Chairman granted the 
appellant's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In August 2007 the Board remanded the case for further 
development, directing the Appeals Management Center (AMC)/RO 
to provide the appellant with proper Veterans Claims 
Assistance Act (VCAA) notice.  The RO provided a Supplemental 
Statement of the Case (SSOC) in December 2007.

The Board finds that the AMC/RO complied with the August 2007 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	All evidence necessary to decide the claims addressed in 
this decision have been obtained; the RO has notified the 
appellant of the evidence needed to substantiate her 
claims and obtained all relevant evidence designated by 
the appellant, and of the information it failed to provide 
in a timely fashion, any presumed prejudice has been 
rebutted.

2.	The veteran served in the Philippine Commonwealth Army 
from September 1942 to January 1946, including recognized 
guerilla service from January 1945 to October 1945.

3.	During his lifetime, the veteran was not service connected 
for any disabilities. 
4.	The veteran died on May [redacted], 2003 from cardio respiratory 
arrest due to chronic obstructive pulmonary disease (COPD) 
and pulmonary tuberculosis (PTB).

5.	There is no medical evidence of cardiovascular or lung 
disease, to include PTB, during service or for decades 
thereafter; there is no competent medical evidence that 
causally links the veteran's death-causing disorders and 
his period of service.

6.	The veteran did not receive, nor was he entitled to 
receive, a total compensation rating for at least 10 years 
immediately preceding death.

7.	The veteran had claims for service connection for right 
eye cataract and left eye presbyopia pending before VA at 
the time of his death in May 2003 and the appellant filed 
her claim for death benefits within one year after his 
death in July 2003; presbyopia constitutes a refractive 
error, and such is not a disease or disability for VA 
compensation purposes, and the veteran's service records 
are negative of any complaint of, treatment for or 
diagnosis of any eye disorder; the medical evidence shows 
that the these maladies were first diagnosed many years 
post-service in 1976, and there is no competent medical 
evidence that causally links an eye disorder to the 
veteran's service.  


CONCLUSIONS OF LAW

1.	Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).      

2.	The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007). 
3.	Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000 (2007).

4.	The criteria for entitlement to non-service connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1521, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.40, 
3.41 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claims.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2007 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims, and of the information it failed to 
provide in a timely fashion, any presumed prejudice has been 
rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The Court also recently determined in Hupp v. Nicholson, 21 
Vet. App. 342 (2007) that, when adjudicating a claim for DIC, 
VA must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The October 2007 letter from the RO satisfies these mandates.  
It informed the appellant about the type of evidence needed 
to support her claims by outlining the evidentiary 
requirements to establish service connection for cause of 
death, DIC benefits under 38 U.S.C.A. § 1318, non-service 
connected death pension and accrued benefits.  See Hupp, 21 
Vet. App. at 342.  This correspondence clearly disclosed VA's 
duty to obtain certain evidence for the appellant, such as 
medical records, employment records and records held by any 
Federal agency, provided the appellant gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, she carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the appellant that VA would solicit a 
medical opinion if the RO determined such to be necessary to 
make a decision on the claims.  Although not required to do 
so, it also specifically asked the appellant to provide VA 
with any other supporting evidence in her possession, and it 
further apprised her of the manner in which VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess.  The Board thus finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate her claims, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the appellant prior to the 
April 2004 RO decision that is the subject of this appeal in 
its October 2007 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
the RO cured this defect by providing complete VCAA notice 
together with readjudication of the claims, as demonstrated 
by the December 2007 SSOC.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The appellant thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.  

It is also pertinent to point out that, as explained below, 
the appellant's claims for DIC under 38 U.S.C.A. § 1318 and 
death pension benefits must be denied as a matter of law.  A 
remand to cure any notice deficiencies with respect to these 
two claims would not result in additional benefits flowing to 
the appellant.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).
b. Duty to Assist
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but the RO did not solicit a 
VA medical opinion in relation to the claim for accrued 
benefits relating to the veteran's service connection claims 
for eye maladies, apparently because the RO did not deem such 
an opinion to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

As explicated in greater detail below, no competent evidence 
exists suggesting a possible nexus between the veteran's 
claimed eye disabilities and any incident of service, nor is 
there any evidence indicating that the veteran incurred the 
claimed disabilities during service or that they were 
aggravated thereby.  The service records are negative for any 
pertinent abnormal findings and there are is no post-service 
medical or laboratory evidence showing any of the diseases at 
issue until many years post-service.  Additionally, for VA 
compensation purposes, certain eye disorders, to include 
presbyopia, constitute refractive errors, and under 38 C.F.R. 
§ 3.303(c), and such refractive errors are not compensable 
diseases or disabilities.  As to the cause of death claim, 
there is no medical evidence of cardiovascular or lung 
disease, to include PTB and COPD, during service or decades 
thereafter, nor is there competent evidence that causally 
links the veteran's death-causing diseases and his period of 
service.

Under such circumstances, VA has no duty to obtain a medical 
opinion.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation to 
provide medical opinion pursuant to section 5103A(d) absent 
competent evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, the Board finds that the 
evidence and information of record, in totality, provide the 
necessary information to decide the claims at issue in this 
appeal. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (2007).
 
Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection for Cause of the Veteran's Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service," and for tuberculosis, this disease 
must have become manifest within three years.  38 C.F.R. § 
3.307(a)(3).  Only those diseases enumerated in 38 C.F.R. § 
3.309(a) qualify as "chronic" for the purposes of the 
regulation, and those include arteriosclerosis, 
cardiovascular renal disease and active tuberculosis, among 
others.  38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the 
veteran must have served 90 days or more during a war period 
or after December 31, 1946.  38 C.F.R. § 3.307(a)(1).

b. DIC under 38 U.S.C.A. § 1318
Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied:  (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified;or 
(3) At the time of death, the veteran had a service-connected 
disability that was continuously rated totally disabling by 
VA for the period specified, but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  The Board notes that 38 C.F.R. § 3.22 was 
amended during the pendency of this appeal.  The Board does 
not outline the version of 38 C.F.R. § 3.22(b) in effect at 
the time of the filing of the claim, as the current version 
clarifies and provides additional meanings of "entitled to 
receive," and the analysis of this case would not be 
different under prior version.  See 70 Fed. Reg. 72220 (Dec. 
2, 2005).  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 was 
received many years after that date, consideration of such 
hypothetical entitlement is not applicable.

c. Accrued Benefits
A veteran's claim for disability compensation generally does 
not survive the veteran's death.  Sheets v. Nicholson, 20 
Vet. App. 463, 464 (2006); see Richard v. West, 161 F.3d 719, 
721 (Fed. Cir.1998); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  However, the accrued benefits provision set forth at 
38 U.S.C. § 5121 creates a mechanism that allows a veteran's 
spouse, children, or dependent parents to carry on, to a 
limited extent, the deceased veteran's claims for disability 
benefits. Sheets, supra, at 464-65; see Haines v. West, 154 
F.3d 1298, 1300-01 (Fed.Cir.1998); Landicho, supra.

At the time of the veteran's death in May 2003 and relevant 
to the instant case, 38 U.S.C. § 5121 provided that 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) . . . to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death . . . 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid" to the 
veteran's surviving spouse.  38 U.S.C.A. § 5121(a); accord 38 
C.F.R. § 3.1000(a); see Terry v. Principi, 367 F.3d 1291, 
1294 (Fed. Cir. 2004) ("By its own terms, § 5121(a) limits 
the total accrued benefit payments that a survivor may 
receive to those accrued benefits due and unpaid for up to a 
two-year period"); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  The implementing regulation, 38 C.F.R. § 
3.1000(d)(4), defines "evidence in the file at date of 
death" as "evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death, in support of a claim for VA benefits 
pending on the date of death."  38 C.F.R. § 3.1000(d)(4); 
accord Ralston v. West, 13 Vet. App. 108, 113 (1999) 
("entitlement to accrued benefits must be determined based 
on evidence that was either physically or constructively in 
the veteran's file at the time of his death").  In addition, 
as contemplated by the regulation, "claim for VA benefits 
pending on the date of death" means "a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date of death."   38 C.F.R. § 3.1000(d)(5).  A "spouse" 
for the purposes of accrued benefits "means a surviving 
spouse of the veteran, whose marriage meets the requirements 
of § 3.1(j) or § 3.52.  Where the marriage meets the 
requirements of § 3.1(j) date of marriage and continuous 
cohabitation are not factors."  38 C.F.R. § 3.1000(d)(1).  
Pursuant to 38 C.F.R. § 3.1(j), "marriage" means "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j).  38 U.S.C.A. § 5121 also 
requires that a claimant-surviving spouse must have filed an 
application for accrued benefits within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c); accord 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Board notes that 38 U.S.C.A. § 5121 underwent revisions 
in December 2003, which struck out the provision that limited 
recovery of due, yet unpaid, accrued benefits for a period 
not to exceed two years prior to the veteran's death.  See 
Pub. L. 108-183, § 104(a), (c)(1).  As a general matter, 
"[c]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Kuzma v. Principi, 341 F.3d 
1327, 1328 (Fed. Cir. 2003) (internal quotation marks and 
citation omitted).  Accordingly, when a new statute or 
regulation has been promulgated while a claim is still 
pending, the new provision will apply only to the period on 
and after its effective date, unless otherwise clearly 
indicated by the statute or regulation, while the former 
provision will apply to the pending claim prior to that 
effective date.  See id.; VAOPGCPREC 7-03.  In the instant 
case, the December 2003 amendment expressly directed that the 
new, liberalizing changes applied only with respect to 
veterans' deaths occurring on or after December 16, 2003.  
Pub. L. 108-183, § 104(a), (c)(1); accord Nolan v. Nicholson, 
20 Vet. App. 340, 347 n.2 (2006) (noting that 2003 amendment 
to § 5121 does not apply to veterans' deaths occurring before 
December 16, 2003).  Because the veteran died prior to that 
date in May 2003, these revisions do not apply to the instant 
case.  

In addition, the implementing regulation, 38 C.F.R. § 3.1000, 
underwent an amendment on December 29, 2006 (effective 
January 29, 2007), which similarly does not impact the 
outcome of the instant case.  See 71 Fed. Reg. 78368-69 (Dec. 
29, 2006); 71 Fed. Reg. 37027, 37029 (June 29, 2006).  In 
enacting the January 2007 amendment, VA sought to "clarify 
existing regulatory provisions and to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003, Public Law 
108-183, which amended 38 U.S.C. 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary," 71 Fed. Reg. 78368 (Dec. 29, 2006), and made 
clear that "[i]f the beneficiary died prior to December 16, 
2003, and a claim for benefits under 38 U.S.C. 5121 was 
pending as of December 16, 2003, the claim will be 
adjudicated under the provisions of § 3.1000, and the VA 
regulations cited therein, in effect on December 16, 2003."  
71 Fed. Reg. 37029 (June 29, 2006).  In addition, because the 
amendment to 38 C.F.R. § 3.1000 does affect to the assignment 
of effective dates of awards under the facts of the instant 
appeal, the Board need not further address the changes 
exacted by this amendment.

d. Nonservice-Connected Death Pension Benefits
Pursuant to 38 U.S.C.A. § 1541(a), VA "shall pay to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section . . . ."  38 U.S.C.A. § 1541(a).  Under 38 
U.S.C.A. § 1521(j), and relevant to the instant case, "[a] 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval or air 
service" for a period of at least 90 days.  38 U.S.C.A. § 
1521(j).  "Active service" does not include "[s]ervice 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States . . . ."  38 U.S.C.A. § 107(a).  In addition, 
"[s]ervice in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary . . . ."  38 U.S.C.A. § 107(b).   

e. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
As reflected in his January 1945 Affidavit for Philippine 
Army Personnel, the veteran indicated that he had incurred no 
wounds or illnesses.  

During his lifetime, the veteran was not service connected 
for any disabilities.  

Private medical records dated March 1976 diagnose the veteran 
with a senile, incipient cataract of the right eye (O.D.), 
and presbyopia of the left eye (O.S.).  Also in March 1976, 
the veteran underwent a chest X-ray, which revealed 
"negative cardio pulmonary findings," and an 
electrocardiographic report for cardiac clearance discloses 
results within normal limits.    

An October 1998 private X-ray report indicates that the 
veteran had atherosclerosis and hyperexpansion on both lungs, 
but that his lung fields appeared essentially clear.  

In December 2002, the veteran submitted a claim for service 
connection for a right eye cataract and a left eye 
presbyopia, which he affirmed began in March 1976.   

As reflected in a November 2002 private medical report by Dr. 
N.P., the veteran had diagnoses of COPD, emphysema and PTB 
for which he had been hospitalized for a few days.  A March 
2003 private medical record diagnoses the veteran with COPD, 
and noted that he had a cough.  

A Death Certificate certified by Dr. J.H.L., indicates that 
the veteran died on May [redacted], 2003, with the immediate cause 
listed as cardio respiratory arrest.  

A May 2003 Certificate of Marriage indicates that the veteran 
and the appellant married in December 1950.  The appellant 
filed her claim for death benefits in July 2003.    

In March 2004, Dr. J.H.L. certified that the veteran died 
from cardio respiratory arrest (immediate cause) secondary to 
chronic obstructive pulmonary disease (COPD) and pulmonary 
tuberculosis (PTB).  Dr. J.H.L. also indicated that the 
veteran "was not admitted in the hospital on the time of his 
death, but sought consultation in our health center."    

As reflected in her September 2004 and April 2005 substantive 
appeals, a May 2007 statement and the July 2007 Appellate 
Brief Presentation, the appellant indicated that the veteran 
experienced chest pains and had symptoms of tuberculosis in 
1950 when they married.  See July 2007 Appellate Brief 
Presentation at 2; May 2007 Appellant Statement at 2.  

b. Discussion

Service Connection for Cause of the Veteran's Death
The Board finds that the evidence preponderates against the 
appellant's claim for service connection for the cause of the 
veteran's death.  In particular, the record reflects that 
during his lifetime, the veteran was not service connected 
for any disabilities, and the medical evidence demonstrates 
that the veteran died as a result of cardio respiratory 
arrest secondary to COPD and PTB.  The veteran's available 
service records are negative of any complaints of, treatment 
for or diagnosis of cardiovascular disease or any lung 
disease, to include COPD and PTB.  Post-service private 
medical records do not indicate that the veteran received a 
diagnosis of COPD or PTB until 2002, which is more than 50 
years post-service, nor was any type of cardiovascular 
disease diagnosed before this time.  Such a significant lapse 
in time falls well outside the one and three presumptive 
periods that apply to cardiovascular diseases and PTB, 
respectively, and the absence of any pertinent abnormal 
clinical or laboratory evidence for five decades weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board also acknowledges the appellant's assertion that 
the veteran had chest pains and symptoms of tuberculosis in 
1950.  As a layperson, however, she is not competent to 
provide a medical opinion about diagnosis or about causation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, while 
the appellant is certainly competent to describe symptoms 
that she observed within her personal knowledge, without an 
indication in the record that she has had the relevant 
medical training, she is not competent to provide an opinion 
on whether the veteran suffered from any disease post-service 
in 1950 or whether any etiological relationship exists 
between the alleged symptoms, his active service and his 
cause of death.  As a result, her own assertions are not 
probative to the critical issue in this case of what caused 
the veteran's death.  Under such circumstances, the Board 
therefore must deny service connection for cause of the 
veteran's death.            

DIC under 38 U.S.C.A. § 1318
The Board similarly determines that the evidence weighs 
against the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318.  Specifically, at no time during his 
lifetime did the veteran receive benefits as a result of a 
service connected disability, let alone a total disability 
rating for a continuous period of at least 10 years 
immediately preceding death.  In addition, the veteran was 
never rated totally disabled continuously from his release 
from active duty and for a period of not less than five years 
immediately preceding death, nor was the veteran a former 
prisoner of war.  

The Board has considered whether the veteran was "entitled 
to receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 
38 C.F.R. § 3.22.  There having been no prior RO or Board 
decision, the appellant cannot, and has not, advanced any 
assertion of CUE of a prior final decision.  There has not 
been newly associated service medical records, and the 
veteran was not receiving total compensation rating for 10 
years prior to his death.  As the veteran did not receive, 
and was not entitled to receive, a total rating for at least 
10 years immediately preceding death, entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.  

Accrued Benefits
As an initial matter, the Board determines that the threshold 
requirements for basic eligibility for accrued benefits have 
been satisfied, as the veteran had service connection claims 
for a cataract and presbyopia pending before VA at the time 
of his death (which he filed in December 2002), and the 
appellant timely submitted a claim for death benefits within 
a year of the veteran's May 2003 death (in July 2003).  
Notwithstanding this determination, however, the Board 
concludes that the evidence weighs against this claim.  
Specifically, as noted above, according to 38 C.F.R. § 
3.303(c), presbyopia constitutes a refractive error, which is 
not considered a disease or disability for VA compensation 
purposes.  In addition, the veteran's service records are 
negative of any complaints of treatment for, or diagnosis of 
any eye maladies, and his diagnosed cataract and presbyopia 
disorders occurred many years post service in 1976.  This 
decades-long lapse in time preponderates against the claims.  
See Maxson, 12 Vet. App. at 459; see also Forshey, 284 F.3d 
at 1358.  The record further does not contain medical 
evidence that causally links any diagnosed eye malady to the 
veteran's service.  Accordingly, the claim for accrued 
benefits is denied. 

Non-Service Connected Death Pension
Finally, the Board determines that the appellant is not 
entitled to non-service connected death pension benefits as a 
matter of law.  As reflected in his service records, the 
veteran served as member of the Philippine Commonwealth Army 
from September 1942 to January 1946, including recognized 
guerilla service from January 1945 to October 1945.  Under 38 
U.S.C.A. § 1541, however, such service does not qualify the 
veteran or his surviving spouse for such benefits.  
Accordingly the claim is denied on the basis of lacking any 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service connected death pension is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


